Fahey, J.
(dissenting). I respectfully dissent and would affirm the judgment. I agree with the majority that Supreme Court properly denied plaintiffs motion seeking partial summary judgment on the issue of liability on the Labor Law § 240 (1) claim, and that the court properly denied defendant’s trial motion for judgment as a matter of law pursuant to CPLR 4401. I also agree with the majority that defendant’s objections to the verdict sheet preserved for our review defendant’s contention that the jury charge did not sufficiently convey the principles of the sole proximate cause defense to the jury. I cannot agree with the majority, however, that the court erred in failing to give an expanded sole proximate cause charge to the jury. Rather, I agree with my dissenting colleague that the court’s charge was sufficient on the issue of sole proximate cause, i.e., that the charge adequately conveyed the principles of the sole proximate cause defense to the jury (see Nestorowich v Ricotta, 97 NY2d 393, 400-401 [2002]; Howlett Farms, Inc. v Fessner, 78 AD3d 1681, 1683 [2010], lv denied 17 NY3d 710 [2011]; Garris v K-Mart, Inc., 37 AD3d 1065, 1066 [2007]). I would therefore affirm the judgment.
Whalen, J., dissents and votes to affirm in the following memorandum.